Title: To John Adams from Edmund Jenings, 27 May 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Brussels May 27th. 1780
     
     I have enclosed by a former Post an Extraordinary Letter received from London. Your Excellency will perhaps understand it better than I do. I have written for an Explanation of it and the grounds and proofs, if possible to be had of the Suggestions therein. I have an opinion of my Correspondent, or should not have troubled your Excellency with his Letter.
     I cannot think that Austria is inclind or can Act against us at this Juncture; the Treaty lately made with France, relative to their mutual possessions in Flanders, shows her disposition to remove all causes of dispute, that might arise from an Intermixture of Territory, and therefore she would not surely oppose the great Interest, which France has in the Independancy of America, which woud inevitably bring on a Rupture between them. The Emperors great Views are turnd towards, what may affect the King of Prussia either in Poland or Silesia; for this purpose He pegs his Course to the Empress of Russia and wishes perhaps an alliance with the Holstein family, and to make a King of Poland founded on that Alliance. This it is said is the object of the Journey, He is now making to meet the Empress; whether He will be able gain Her to his purposes or not is doubtful; if He does, I cannot think we can be affectd by it, but as it may embarrass England the more. But England is not now an object to Him, for she cannot spare the Money, He may want; and without it Austria cannot Act, and with it whatever He does must be done for his own proper Advantage Interest without serving England, unless France coud be drawn off from the pursuit of her present important War by either making Her a principal Friend or foe. This will be as difficult now, as it was on account of the Bavarian Sucession—the opening the Port of Antwerp and bringing the Trade Thither from Holland must be a work of Time to any Government, and particularly so to this. It is difficult to turn the Channels of Commerce especially of such an Oeconomical Commerce, as that of the Dutch. The Attempt must be made by Degrees and cannot be enforced by War, and therefore Holland will not take an immediate Alarm thereat, and break out into Excesses, but practice those Arts, which Her Knowledge and long possession of Commerce give Her. I have reason to think that France paid the Emperor 24 Millions per ann: as a Subsidy, but I believe there was no Treaty publishd thereof, and She took, as a caution of his good faith, The Towns of Ostend and Neuport in her Hands. This was Acting more politically than England, who gave her Money to Russia Prussia, without any Security, that the object of the Treaty should be fulfilled.
     By what I hear from Holland every thing goes on there, as one Coud wish; it is said, that the german Recruits for Canada are stopped in her Ports, until England makes Reparation for Damages, and to the wounded National Honour, in seizing Bylands Squadron. If this step is taken, it is a decisive one. I hear, that a Bill is arrived in Europe, drawn on Mr. Laurens; by this one would imagine, that He had left America, and may be soon expected. Oh! that He was Here. He might urge that Idea, which I had the Honor of laying before your Excellency of not shipping naval stores to England from any of the Northern Powers, He might assist in prevailing on the Dutch to Act Acknowledge our Independancy on one and the same day, that other States did, and He might borrow Money.
     I know not, whether your Excellency has seen the Debates on Conways Motion, if I understand them rightly, they show the folly of England is deeply rootd. The Opposition was as backward, as the Minister in Acknowledging our Independancy, or taking the Necessary or any steps towards peace—in fact they expect, if they thus fall in with the Humor of the King, to have Advances made to them this Summer to come into place. Thank God, America is Above the Malice of her inveterate Ennemies, and her Selfish pretended Friends.
     Thus far, Sir, I had written, when I recived your Excellency’s Favor of the 22d instant. Your Communication of a Copy of Clintons Important Dispatch gave those, to whom it was addressed, the most heartfelt Joy. They return your Excellency their Utmost Thanks for the trouble, taken therein. I partook of this pleasure, and had my own at hearing of the improving situation of our Country, and the miserable Condition of the Foe. I have been since much employed in Copying it, for the Amusement of friends and the Confusion of Ennemies.
     Ought not, Sir, the present State of Affairs in America be made as public, as possible, throughout Europe? Nothing surely can give an higher Idea of our Country, and a more Contemptible one of England. This is the Moment for urging all those Powers, who have been insulted, (and who has not been so.)—by the common Ennemy, to Acknowledge our Independancy. Would not the Dutch do it, when they have been thus outragd and forced by an Abolition of Treaties into a state of nature with England? Woud not the Northern Powers do it, who have certainly an Interest therein? Will not Spain do it, who is well disposed to Us, and at War with our Ennemy? Will the King of Prussia Refuse? who was and is perhaps inclined to our Causes, and who personally dislikes the british Monarch. Can there be a Measure more effectual to force England over the Stumbling block of Independancy, which prevents a general Peace. This Step woud Compel our Ennemy to acquiesce in or adopt the same Measure, or render her Obstinacy indifferent to Us. Does any thing appear better calculated to Shew a Contempt for and to Humble an Insolent domineering Power? Unacquaintd as I am with the true State of Politics, I can only reason from general and public Ideas, but nothing seems to be so likely to attain our great Object as this Step, which woud be easily and safely taken by such a formidable Concurrence; and being taken, it woud be an assurance, that they woud not in future do any thing, for the Service of England, in Contradiction of their Declaration and open Acknowledgement.
     I did not mean to recommend to your Excellency subscribing for Linguets periodical productions, He is a silly and injudicious writer as I ever read—but He is much read, and cried up by foreigners for his spiritd Stile and some adopt the Absurdity of his Principles. For my part, shoud any one ask me what I found in his Words, I shoud answer in the Language of Hamlet Words, Words, Words. However in the number I had the Honor of recommending to your Excellency to borrow, there are Ideas, which might be correctd and improved.
     It is said that Greaves saild the 17th. Instant, I doubt whether He can make a great Progress, the Winds having been much at the SW, and W ever since. If He goes to America, his force will be formidable, and He will get there time enough to Embarrass Monsr. Ternay, shoud He be gone there. Should neither the one or the other be gone there, but both to the West Indies, which is perhaps the true Object, France in Junction with Spain will be much Superior. He may indeed have saild to Gilbraltar to attack the Spanish fleet and then either return to England or go to into the Mediterranean. I Hope every possible Event is provided for.
     I think with your Excellency, that it is probable, that the Trustees of the State of Maryland may refuse to pay the money standing in their Names, but they must do it at their Peril, we have effects in our Power, that may Answer the Consequences.
     My Correspondent in London says, speaking of the Motions of Conway Hartley and Pownal, “that these proposers of Peace have no firm ground to stand upon, but totter and grope their way About like Sickely invilids, who have been left in Solitude and the dark.” Nothing can mark the Caracters of these Men better. The inclosed are the Productions of my Friend, who going to the Masquarades, once as a Cook, and another Time as a Tallow Chandler, distributd copies thereof to the public. I think your Excellency will see some humor in them. He tells me the Laws of the Admiralty are repr out of Print and He cannot hear of the other Pamphlet, but will Continue his Search.
     I have written to Spain two or three Letters, but have receivd no answer, I suspect Correspondence is stopt. Can your Excellence put me in the way of writing there safely?
     The Insertion of Important Matters in the public Papers cost nothing, the Publishers receive Information with many thanks and therefore your Excellency will have no Concern on that Head.
     I hope your Excellency will Keep the purport of the Letter, I had the Honor to send, a Secret, until I have heard further About it from London.
     
      I am Sir your Excellencys most Faithful & Obedient Hble Servant.
      Edm: Jenings
     
    